                                                                      Case 2:16-cv-00876-RFB-NJK Document 44 Filed 02/05/19 Page 1 of 2




                                                             1   MELANE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: mlanie.morgan@akerman.com
                                                                 Email: jared.sechrist@akerman.com
                                                             7

                                                             8   Attorneys for Plaintiff Nationstar Mortgage, LLC

                                                             9
                                                                                                 UNITED STATES DISTRICT COURT
                                                            10
                                                                                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUTIE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   NATIONSTAR MORTGAGE, LLC,                              Case No.:   2:16-cv-00876-RFB-NJK
AKERMAN LLP




                                                            13                                   Plaintiff,
                                                                                                                        MOTION TO REMOVE ATTORNEY
                                                            14   v.                                                     FROM ELECTRONIC SERVICE LIST

                                                            15   SUNRISE RIDGE a/k/a SUNRISE RIDGE
                                                                 MASTER HOMEOWNERS ASSOCIATION;
                                                            16   ORION INVESTMENTS, LLC; PHILIPPE G.
                                                                 LAURENT and PERRINE A. LAURENT AS
                                                            17   TRUSTEES OF THE PHILIPPE G. LAURENT
                                                                 LIVING REVOCABLE TRUST; PHILIPPE
                                                            18   LAURENT, INDIVIDUALLY; NEW START
                                                                 ASSET   RECOVERY     LLC;    NEVADA
                                                            19   ASSOCIATION SERVICES, INC.

                                                            20                                   Defendants.

                                                            21
                                                                 TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            22

                                                            23                PLEASE TAKE NOTICE that Nationstar Mortgage LLC hereby provides notice that Jesse

                                                            24   A. Ransom is no longer associated with the law firm of Akerman LLP.

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28
                                                                                                                    1
                                                                 47743993;1
                                                                     Case 2:16-cv-00876-RFB-NJK Document 44 Filed 02/05/19 Page 2 of 2




                                                             1                Akerman LLP continues to represent Nationstar LLC in this action.            All future

                                                             2   correspondence and papers in the captioned matter should continue to be directed to Melanie D.

                                                             3   Morgan, Esq. and Jared M. Sechrist, Esq.

                                                             4                DATED this 5th day of February, 2019.

                                                             5                                                  AKERMAN LLP

                                                             6                                                  /s/ Jared M. Sechrist
                                                             7                                                  MELANIE D. MORGAN, ESQ.
                                                                                                                Nevada Bar No. 8215
                                                             8                                                  JARED M. SECHRIST, ESQ.
                                                                                                                Nevada Bar No. 10439
                                                             9                                                  1635 Village Center Circle, Suite 200
                                                                                                                Las Vegas, Nevada 89134
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUTIE 200




                                                                                                                Attorneys for Plaintiff Nationstar Mortgage LLC
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13
                                                                                                           COURT APPROVAL
                                                            14

                                                            15   IT IS SO ORDERED.

                                                            16   Date: February 6, 2019

                                                            17                                                            UNITED STATES MAGISTRATE JUDGE
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 47743993;1
